RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5236-17T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

S.G.,

          Defendant,

and

C.S.,

     Defendant-Appellant.
___________________________

IN THE MATTER OF
THE GUARDIANSHIP
OF I.S. and J.G.,

          Minors.
___________________________

                    Submitted December 4, 2019 – Decided December 11, 2019

                    Before Judges Haas and Mayer.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Somerset County,
            Docket No. FG-18-0113-17.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robert W. Ratish, Designated Counsel, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Donna Sue Arons, Assistant Attorney
            General, of counsel; Lea Christine De Guilo, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Danielle Ruiz, Designated
            Counsel, on the brief).

PER CURIAM

      Defendant C.S. 1 is the biological father of two children, I.S., 2 born in

2013, and J.G., born in 2015. Defendant appeals from the June 27, 2018

judgment of guardianship terminating his parental rights to the two children. 3

Defendant contends that the Division of Child Protection and Permanency



1
  We refer to the parties and the children by initials to protect their privacy. R.
1:38-3(d)(12).
2
  I.S.'s name was changed to E.I.S. when her birth certificate was amended in
2015.
3
  The judgment also terminated the parental rights of the children's biological
mother, S.G., who voluntarily surrendered her parental rights. S.G. has not
appealed the trial court's decision to terminate her parental rights.
                                                                           A-5236-17T2
                                        2
(Division) failed to prove each prong of N.J.S.A. 30:4C-15.1(a) by clear and

convincing evidence. The Law Guardian supports the termination on appeal as

it did before the trial court.

      Based on our review of the record and applicable law, we are satisfied that

the evidence in favor of the guardianship petition strongly supports the decision

to terminate defendant's parental rights. Accordingly, we affirm substantially

for the reasons set forth by Judge Kimarie Rahill in her thorough written opinion

rendered on June 27, 2018.

      We will not recite in detail the history of the Division's interactions with

defendant and the children. Instead, we incorporate by reference the factual

findings and legal conclusions contained in Judge Rahill's decision. We add the

following brief comments.

      The guardianship petition was tried before Judge Rahill over a period of

nine days.    The Division presented overwhelming evidence of defendant's

parental unfitness and established, by clear and convincing evidence, all four

statutory prongs outlined in N.J.S.A. 30:4C-15.1(a). In her thoughtful opinion,

Judge Rahill concluded that termination of defendant's parental rights was in the

children's best interests, and fully explained the basis for each of her

determinations. In this appeal, our review of the judge's decision is limited. We


                                                                          A-5236-17T2
                                        3
defer to her expertise as a Family Part judge, Cesare v. Cesare, 154 N.J. 394,

413 (1998), and we are bound by her factual findings so long as they are

supported by sufficient credible evidence. N.J. Div. of Youth & Family Servs.

v. M.M., 189 N.J. 261, 279 (2007) (citing In re Guardianship of J.T., 269 N.J.
172, 188 (App. Div. 1993)).

      Applying these principles, we conclude that Judge Rahill's factual

findings are fully supported by the record and, in light of those facts, her legal

conclusions are unassailable.

      Affirmed.




                                                                          A-5236-17T2
                                        4